Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 1, 4, 6, 12, 19, 27, 33, 37, 38, 42, 47, 50-51, 54-55, 57, 61-62, and 65-66 are pending.

2.  Applicant’s IDS, filed 6/11/2020, is acknowledged and have been considered. 

3. The restriction requirement, as set forth in the Office action mailed on 4/7/2021, has been withdrawn reconsidered in view of the allowability of base claim 1.   

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT

4.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4.  Authorization for this Examiner's Amendment was given in a telephone interview with Christina Onufryk on 9/2/2021.

In the Claims:

5.  In claim 42, last line, the phrase “substantially low salt or" has been deleted--.

6.  In claim 50, lines 1-2, the phrase “further comprises” has been substituted with – comprises (ii) --



REASONS FOR ALLOWANCE

7. The following is an Examiner's Statement of Reasons for Allowance: 

The claims are directed to a method for purifying a polypeptide which includes an Fc region using Protein A chromatography matrix which includes the step of washing the matrix using a wash solution that includes one or both of a benzoate salt at a concentration of about 0.1 M to about 1.0 M and benzyl alcohol at a concentration of about 0.5-4% volume/volume (v/v) and wherein the wash solution has a pH of about 4-10.

The specification discloses that this wash solution was particularly effective at reducing HCPs such as PLBL2 during the protein A purification (see for example ¶152 of the specification as filed).

Base claim 66 is also directed to a method of purifying a polypeptide that includes an Fc region which includes the steps of adjusting the harvest which includes the polypeptide with the Fc region to a final concentration of a benzoate salt of about 0.1-0.5M and a pH between about 7-9 and contacting the sample with at least one chromatography matrix. 

The specification discloses that this harvest adjustment also led to improved removal of PLBL2 and HCP impurities (see for example Fig. 7 and ¶25 of the specification as filed).

Guri et al. (US 5,750,402), which was considered the closest prior art discloses a plant tissue culture medium which includes sodium benzoate (claim 3). 

Imada et al. (US 4,871,667) also discloses culturing microorganisms which is carried out in a culture medium containing benzoic acid or benzoate (claim 2).

However, neither Guri nor Imada teach that the culture medium/harvest includes a polypeptide which includes an Fc region. The references also do not teach adjusting the final concentration of a benzoate salt to about 0.1-0.5 M and a pH between about 7-9 followed by contacting the sample with at least one chromatography matrix as currently claimed. 

Applicant appears to have recognized an unexpected advantage to using a benzoate salt during either Protein A chromatography or in a harvest as currently recited. 

Accordingly, claims1, 4, 6, 12, 19, 27, 33, 37, 38, 42, 47, 50-51, 54-55, 57, 61-62, and 65-66 are deemed allowable. 

8.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

September 13, 2021				/JAMES  ROGERS/





/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644